Citation Nr: 0601345	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  02-03 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
Osgood-Schlatter's disease of the right knee, rated as 10 
percent disabling, for the time period prior to May 28, 2002.   

2.  Entitlement to an increased evaluation for residuals of 
Osgood-Schlatter's disease of the right knee with total knee 
replacement, rated as 30 percent disabling, for the time 
period from August 1, 2003.   

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served a period of active duty from August 1967 
to March 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) wherein the RO denied entitlement to increased 
evaluation and continued the veteran's right knee disability 
rating of 10 percent assigned under Diagnostic Codes 5299-
5010.  

In November 2002, the Board further developed the veteran's 
claim.  In June 2003, the Board remanded the veteran's claim 
for additional evidentiary development.  The appeal has been 
returned to the Board for further appellate action.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of this claim 
have been addressed.

2.  Prior to May 28, 2002, the veteran's residuals of Osgood-
Schlatter's disease of the right knee were manifested by 
limitation of extension to 10 degrees, and by pain, 
stiffness, and tenderness.

3.  From August 1, 2003, the veteran's residuals of Osgood-
Schlatter's disease of the right knee with total knee 
replacement were manifested by some limitation of motion, 
prosthesis in excellent position without signs of loosening, 
stable osteoarthritis, pain, and intermittent weakness and 
stiffness without severe painful motion or weakness.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for residuals of Osgood-Schlatter's disease of the 
right knee are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. Part 4, §§ 4.7, 4.71a, Diagnostic 
Codes 5299-5010, 5257 (2005).

2. The schedular criteria for a rating in excess of 30 
percent for residuals of Osgood-Schlatter's disease of the 
right knee with total knee replacement are not met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, §§ 4.7, 4.71a, Diagnostic Codes 5055, 5256, 5261, 
5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Increased Evaluations - Osgood-Schlatter's 
Disease of Right Knee

Service connection was granted and a noncompensable rating 
was assigned for residuals of Osgood-Schlatter's disease of 
the right knee in 1969.  In a February 2000 rating decision, 
the veteran was assigned a 10 percent rating for residuals of 
Osgood-Schlatter's disease of the right knee under Diagnostic 
Codes 5299-5257, effective from July 12, 1999.  In June 2000, 
the veteran filed an increased rating claim concerning his 
service-connected right knee disability.  Thereafter, he 
appealed the RO's December 2000 rating decision that 
continued the 10 percent rating assigned for his service-
connected right knee disability residuals as well as 
recharacterized the disability under Diagnostic Codes 5299-
5010.  

During the pendency of his appeal, he was hospitalized for a 
total right knee arthroplasty from May 28, 2002 to June 18, 
2002.  In an August 2004 rating decision, the veteran was 
granted entitlement to a total disability rating after 
undergoing prosthetic replacement of the right knee joint, 
and assigned a 100 percent rating under Diagnostic Code 5055 
for the time period from May 28, 2002 to July 31, 2003, and a 
30 percent rating as of August 1, 2003.  The appeal for a 
higher rating remains before the Board.  See AB v. Brown, 6 
Vet. App. 35 (1993)(where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2005) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2005).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2005).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

In evaluating the veteran's disability, the Board has 
reviewed and considered all of the evidence in the veteran's 
claims folder.  When all the evidence is assembled, the 
determination must be made as to whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

As an initial matter, in considering the veteran's claim, the 
Board acknowledges the veteran's descriptions of his right 
knee symptomatology -- in personal statements from the 
veteran and his family as well as employer, VA examination 
reports, and VA and private treatment notes.  The opinions 
and observations of the veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.71a with 
respect to determining the severity of his service-connected 
right knee disability.  See Moray v. Brown, 2 Vet. App. 211, 
214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (2005).  

For the Time Period Prior to May 28, 2002

The December 2000 rating decision continued the 10 percent 
rating of the veteran's right knee disability as 
recharacterized under Diagnostic Codes 5299-5010.  Traumatic 
arthritis established by X-ray findings is to be evaluated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2005).  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint involved.  However, when the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent can be applied for each specific joint 
group affected by the limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  A 
20 percent rating can be assigned if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5003 (2005).  

Normal range of extension of the knee is to 0 degrees and 
normal range of flexion of the knee is to 140 degrees.  See 
38 C.F.R. Part 4, Plate II (2005).  Limitation of flexion of 
the leg is rated 30 percent at 15 degrees, 20 percent at 30 
degrees, 10 percent at 45 degrees, and noncompensable (zero 
percent) at 60 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2005).  Limitation of extension of the leg is 
rated 50 percent at 45 degrees, 40 percent at 30 degrees, 30 
percent at 20 degrees, 20 percent at 15 degrees, 10 percent 
at 10 degrees, and noncompensable (zero percent) at 5 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).  
In this case, there are no range of motion findings during 
the period prior to May 28, 2002 that would warrant a 
compensable rating under Diagnostic Code 5260 for limitation 
of flexion of the leg due to the veteran's service-connected 
right knee disability.  

Under VAOPGCPREC 9-04 (2004), separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint.  The veteran's range of motion findings 
for extension of the right leg were noted as 12 degrees 
(January 2000 VA examination report), -15 degrees (July 2000 
VA examination report), 10 degrees (April 2001 VA treatment 
note), and 8 degrees (May, August, and November 2001 VA 
treatment notes).  The Board also notes that the veteran's 
range of motion results for extension of the right leg were 
listed as zero degrees in records from the Social Security 
Administration from 2000 as well as in VA treatment notes 
dated in June 2000, April 2002, and May 2002.  Although 
several of these range of motion results would support the 
assignment of a 10 percent rating for limitation of extension 
of the leg to 10 degrees under Diagnostic Code 5261, in this 
case, limitation of motion of the right knee joint has 
already been assigned a 10 percent evaluation under 
Diagnostic Code 5003, as discussed above.  A separate, 
compensable rating cannot also be assigned for limitation of 
motion under Diagnostic Code 5261.  See 38 C.F.R. § 4.14 
(2005).  Only one range of motion result arguably would 
support a higher, 20 percent rating for limitation of 
extension - the reported 15 degrees of limitation of 
extension recorded in July 2000.  As none of the other 
recorded ranges of extension are similar, the Board concludes 
that the veteran's limitation of extension does not more 
nearly approximate the criteria for a higher disability 
evaluation.

The Board is not free to ignore the effects of pain.  The 
Board notes that the veteran has continually complained of 
right knee pain, weakness, stiffness, and tenderness in the 
medical evidence of record for this time period.  An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
is competent to report pain.  The record, however, does not 
demonstrate objective, satisfactory evidence of painful 
motion attributable to the veteran's right knee disability to 
the extent that would support the assignment of an increased 
rating.  In the January 2000 VA examination report, the 
examiner noted that the veteran exhibited full strength in 
his right lower extremity and showed no thigh muscle atrophy.  
While the veteran's pain must be considered in evaluating his 
service-connected disability, the Schedule does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  After considering the effects of the pain 
on movement, stiffness, weakness, incoordination, and 
fatigability, as described in the records of examination and 
treatment, the Board concludes that the disabling effects of 
the pain alone do not meet or more nearly approximate the 
criteria for assignment of a higher rating under 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The veteran's right knee disability had previously been rated 
by the RO under Diagnostic Codes 5299-5257, which rates other 
impairment of the knee, recurrent subluxation or lateral 
instability, as 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).  While evidence of record 
indicates that the veteran walked with a mildly antalgic 
gait, had a mild genu varus deformity, and used devices for 
support while ambulating, the January 2000 and July 2000 VA 
examination reports did not indicate that the veteran's right 
knee was unstable.  In addition, VA outpatient treatment 
notes for the period prior to May 28, 2002 do not show the 
presence of right knee instability.  Consequently, evidence 
of record does not support the assignment of an increased or 
additional separate rating for the veteran's service-
connected right knee disability under Diagnostic Code 5257, 
as the findings do not meet or more nearly approximate 
moderate recurrent subluxation or lateral instability.  See 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2005); 
VAOPGCPREC 23-97 (1997).

Disability of the knee and leg is rated using 38 C.F.R. § 
4.71a, Diagnostic Codes 5256 through 5263.  Several of these 
diagnostic codes are simply not applicable to the veteran's 
service-connected right knee disability.  It is neither 
contended nor shown that the veteran's service-connected 
right knee disability involves ankylosis (Diagnostic Code 
5256), dislocated semilunar cartilage (Diagnostic Code 5258), 
removal of semilunar cartilage (Diagnostic Code 5259), 
impairment of tibia and fibula (Diagnostic Code 5262) or genu 
recurvatum (Diagnostic Code 5263).  

The criteria for a rating in excess of 10 percent for the 
veteran's right knee disability under Diagnostic Codes 5256 
through 5263 have not been met for the time period prior to 
May 28, 2002, based on the evidence discussed above.  The 
veteran's reports of knee pain, limitation of motion, 
stiffness, weakness, and tenderness do not meet or more 
nearly approximate the criteria for an increased or any 
additional separate compensable rating under Diagnostic Codes 
5256 through 5263.  See 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a (2004).  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

For the Time Period from August 1, 2003

As discussed above, in an August 2004 rating decision, the 
veteran's right knee disability was assigned a 30 percent 
rating under Diagnostic Code 5055, effective from August 1, 
2003.  Under Diagnostic Code 5055, 30 percent is the minimum 
rating assigned for knee replacement.  Chronic residuals, 
consisting of severely painful motion or weakness in the 
affected extremity, are rated at 60 percent.  Intermediate 
degrees of residual weakness, pain, or limitation of motion 
are rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2005).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256 (ankylosis of 
the knee), a 40 percent rating is warranted for ankylosis in 
flexion between 10 degrees and 20 degrees.  Ankylosis is 
immobility and consolidation of a joint due to disease, 
injury, surgical procedure.  See Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  Under Diagnostic Code 5261 (limitation 
in extension of the leg), a 40 percent rating is warranted 
for extension limited to 30 degrees.  A 50 percent rating is 
assigned for extension limited to 45 degrees.  Under 
Diagnostic Code 5262 (impairment of the tibia and fibula), a 
40 percent rating is warranted for nonunion of the tibia and 
fibula, with loose motion, requiring brace.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2005).

In this case, there are no range of motion findings of record 
for this time period that would warrant a rating in excess of 
30 percent under Diagnostic Code 5261 for limitation of 
extension of the leg due to the veteran's service-connected 
right knee disability.  VA examination reports dated in June 
2003 and May 2005 both show range of motion test results with 
extension to zero degrees.  Further, evidence of record for 
the time period from August 1, 2003, does not show findings 
of ankylosis or nonunion of the tibia and fibula.  In fact, 
in the May 2005 VA examination report, the examiner 
specifically noted that the veteran's right knee arthroplasty 
was in excellent position without signs of loosening.       

Chronic residuals of the right knee replacement, consisting 
of severely painful motion or weakness in the right lower 
extremity, are also not shown in evidence of record for this 
time period.  VA treatment notes dated in 2005 showed 
findings of stable osteoarthritis with denials of acute pain.  
A diagnosis of chronic pain syndrome, right knee total 
arthroplasty, with limitation of motion was listed in the May 
2005 VA examination report.  While it is noted in the May 
2005 report that the veteran complained of intermittent pain 
and weakness in the right knee, the examiner did not indicate 
that the veteran suffered from chronic weakness, severely 
painful motion, instability, recurrent subluxation, 
dislocation, crepitus, effusion, vascular symptoms, or 
neurological deficits.  The examiner further stated that the 
veteran had a moderate limp to the right side and stated that 
his uses an "occasional crutch or cane".     

It was noted in the May 2005 VA examination report that the 
veteran's range of motion of the knees was unchanged after 
repetitive motion but that he experienced increased pain with 
fatiguability and lack of endurance.  However, the examiner 
noted that the veteran did not exhibit gross incoordination.  
After considering the effects of the pain, tenderness, 
weakness, lack of endurance, limitation of function, and 
fatigability, as described in the records of examination and 
treatment during this time period, the Board concludes that 
the disabling effects of the pain alone do not meet or more 
nearly approximate the criteria for assignment of a higher 
rating under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The criteria for a rating higher than 30 percent under 
Diagnostic Code 5055 have not been met from August 1, 2003 to 
the present, for the reasons discussed above.  In addition, 
the veteran's reports of knee pain, limitation of motion, 
functional limitation, weakness, stiffness, and tenderness do 
not meet or more nearly approximate the criteria for an 
increased rating under Diagnostic Codes 5256, 5261, and 5262.  
See 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a (2004).  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Evidence of record indicates that the veteran underwent a 
total right knee arthroplasty in May 2002.  Therefore, the 
Board will also consider whether a separate, compensable 
evaluation is warranted for a surgical scar.  In Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994), the Court held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  The Board further 
notes that, effective August 30, 2002, new regulations were 
promulgated concerning ratings for skin disorders (including 
scars).  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
However, the changed regulation may not be applied prior to 
the effective date.  See 38 U.S.C.A. § 5110(g) (West 2002).  
In this case, the veteran does not contend, and the evidence 
does not show, that a separate compensable rating is 
warranted for a right knee scar, status post arthroplasty in 
2002.  The Board therefore finds that the veteran will not be 
prejudiced by the consideration of the revised rating 
criteria for scars.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Under 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 
7804 (effective prior to August 30, 2002), a 10 percent 
evaluation is warranted for superficial, poorly nourished 
scars with repeated ulceration, or scars, which are shown to 
painful and tender on objective demonstration.  Under 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2005), a 10 percent 
evaluation is warranted for superficial scars that are 
painful on examination.  In this case, none of the medical 
evidence of record shows complaints or findings of pain or 
tenderness concerning the veteran's right knee scar.  VA 
examination reports dated in June 2003 and May 2005 both show 
notations of a well-healed right knee scar.  Therefore, the 
Board finds that there is no evidence to show that the 
veteran has compensable manifestations of his right knee scar 
under any version of 38 C.F.R. § 4.118.  Consequently, the 
assignment of a separate 10 percent evaluation for a right 
knee postoperative scar is not warranted.

Extraschedular Rating

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2005).  

In this case, the Schedule is not inadequate.  Higher ratings 
are available under the Schedule for the veteran's service-
connected right knee disability.  But, as discussed above, 
the presence of findings meeting the schedular criteria for 
an increased rating have not been shown.  In addition, it has 
not been shown that the service-connected right knee 
disability alone has required frequent periods of 
hospitalization or produced marked interference with the 
veteran's employment.  The Board recognizes that the veteran 
contended in the July 2000 VA examination report that pain in 
his right knee caused him to stop working in 1999.  He also 
submitted a December 2001 statement from his former employer 
which stated that the veteran could no longer drive a truck 
or be employed as a laborer due to a prior knee injury.  
However, records from the SSA show that the veteran 
discontinued his employment as a truck driver due to pain in 
his hips as well as knees.  Moreover, in the May 2005 VA 
examination report, the veteran referred to himself as 
"semi-retired since last year".  Further, the Board notes 
that the veteran suffers from multiple other disabilities 
including gout, hypertension, diabetes mellitus, glaucoma, 
and multiple nonservice-connected musculoskeletal residuals 
of a major motor vehicle accident.  The totality of the 
evidence does not support the assignment of an extraschedular 
rating for the veteran's right knee disability.

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the veteran is not prejudiced by appellate 
review.

In this case, a substantially complete application for the 
increased rating claim was received in June 2000.  
Thereafter, in a rating decision dated in December 2000, the 
veteran's claim was denied.  After that rating action was 
promulgated, VA provided notice to the veteran.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Notice was provided by VA, and the content of the notice 
fully complied with the requirements of U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as discussed below.  
Further, after the notice was provided, the case was 
readjudicated in an August 2005 supplemental statement of the 
case (SSOC).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error to the veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).     

In August 2001 and October 2001 letters from the RO, the 
veteran was notified regarding what information and evidence 
is needed to substantiate his claim, what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit evidence in his possession that pertains 
to the claim.  Moreover, to the extent that the veteran was 
not specifically advised to submit any pertinent evidence in 
his possession by these letters, he was given the text of 
38 C.F.R. § 3.159 in the March 2002 statement of the case 
(SOC).  Consequently, he was aware of this provision.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from VA dated in August 2001 and 
October 2001, together with the March 2002 SOC and August 
2004 SSOC, complied with these requirements.    

Additionally, the Board notes that the October 2001 letter to 
the veteran properly notified him of his statutory rights.  
That is, even though the October 2001 letter encouraged a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  See 
38 U.S.C. §§ 5102, 5103 (West 2002 & Supp. 2005).

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA outpatient and inpatient medical 
records, records from SSA, and VA examination reports have 
been obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained.  VA's duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  Multiple VA 
examinations were provided to evaluate the severity of the 
veteran's right knee disability.    

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  VA's efforts have also 
complied with the instructions contained in Remand from the 
Board dated in June 2003.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Further development and further expending of 
VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claim or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2005).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claim.  See 38 C.F.R. § 3.159(d) (2005).


ORDER

Entitlement to an evaluation in excess of 10 percent, for the 
time period prior to May 28, 2002, for residuals of Osgood-
Schlatter's disease of the right knee is denied.   

Entitlement to an evaluation in excess of 30 percent, for the 
time period from August 1, 2003, for residuals of Osgood-
Schlatter's disease of the right knee is denied.   


REMAND

In an April 2001 written presentation, the veteran's 
representative expressed disagreement with the denial of the 
veteran's claim for entitlement to service connection for 
PTSD in the RO's December 2000 rating decision.  This written 
presentation is accepted as a timely notice of disagreement 
with the December 2000 rating decision on this issue.  See 38 
C.F.R. §§ 20.201, 20.302(a) (2005).  In Manlincon v. West, 12 
Vet. App. 238 (1999), the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court) held that when an appellant 
files a timely NOD and there is no statement of the case 
(SOC) issued, the Board should remand, rather than refer, the 
issue to the RO for the issuance of a SOC.  Consequently, 
this matter will be remanded for the issuance of a SOC.

Accordingly, this case is REMANDED for the following:

Issue a statement of the case concerning 
the denial of entitlement to service 
connection for PTSD by the December 2000 
rating decision.  The appellant is hereby 
informed that he must submit a timely and 
adequate substantive appeal as to this 
issue for the issue to be before the 
Board on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


